Citation Nr: 0935048	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  07-26 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to service connection for squamous cell carcinoma 
of the neck.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T.R. Bodger, Associate Counsel







INTRODUCTION

The Veteran served on active duty from April 1968 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2006 rating decision, which denied, 
in pertinent part, the Veteran's claim of service connection 
for squamous cell carcinoma.

During the pendency of this appeal, the Veteran brought a 
claim of service connection for prostate problems.  The claim 
was denied in the October 2006 rating decision.  Although the 
Veteran initiated an appeal by filing a timely notice of 
disagreement, he failed to perfect his appeal by submitting a 
substantive appeal following issuance of the June 2007 
Statement of the Case.  As such, the issue is not before the 
Board.  See 38 C.F.R. § 20.200 (2008).

The Board remanded this matter in February 2009 for further 
evidentiary development.  It now returns for appellate 
review.  

This matter is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


REMAND

Unfortunately, this matter must again be remanded for further 
evidentiary development.

In its February 2009 remand, the Board instructed the RO to 
send the Veteran's claims file to an oncologist for a medical 
opinion to determine the primary site of the carcinoma, and 
whether the Veteran's cancer of the neck is as likely as not 
etiologically related to his in-service herbicide exposure or 
any other disease, injury, or event in service.  It is 
unclear as to whether this was completed.  The RO scheduled 
the Veteran for an additional otolaryngology VA examination 
which was completed in April 2009.  While the medical opinion 
obtained appears to be thorough and complete, there is no 
indication that the physician who examined the Veteran 
(J.R.F., Jr., M.D.) and proffered a medical opinion is an 
oncologist.  The Board is obligated by law to ensure that the 
RO complies with its directives; where the remand orders of 
the Board are not complied with, the Board errs as a matter 
of law when it fails to ensure compliance.  Stegall v. West, 
11 Vet. App. 268 (1998).  Therefore, the case is remanded in 
order for the AMC to verify whether the physician who 
conducted the April 2009 examination is indeed an oncologist.  
If he was not, the Veteran's claims file must be forwarded to 
an oncologist for a medical opinion regarding his cancer of 
the throat.  

Accordingly, the case is REMANDED for the following action:

1.	Determine whether J.R.F., Jr., M.D., 
the physician who completed the April 
2009 VA examination, is an an 
oncologist.  If he is, forward the case 
back to the Board.  If not, forward the 
Veteran's claims file to an oncologist 
for a medical opinion to determine the 
following:  
a.	The primary site of the carcinoma 
(i.e. cancer of the trachea); and
b.	Whether the Veteran's cancer of 
the neck is as likely as not 
etiologically related to his in-
service herbicide exposure or any 
other disease, injury, or event in 
service.  
The claims file and a copy of the 
Remand must be made available to, and 
reviewed by the examiner.   The Veteran 
should be scheduled for an examination, 
if and only if the examiner determined 
that any indicated special tests, 
studies or additional consultations are 
required.  

It would be helpful if the examiner 
would use the following language, as 
may be appropriate:  "more likely than 
not" (meaning likelihood of at least 
50%), or "less likely than not" or 
"unlikely" (meaning that there is a 
less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of the medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of that 
conclusion as it is to find against it.  
The examiner should provide a complete 
rationale for any opinion provided.

2.	Then, the RO should readjudicate the 
claim on the merits.  If the benefits 
sought are not granted, the Veteran and 
his representative should be furnished 
another supplemental statement of the 
case and afforded a reasonable 
opportunity to respond before the 
record is returned to the Board for 
further review.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The Veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of the claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



